           Case 2:19-cv-01180-KJD-EJY Document 23 Filed 10/29/20 Page 1 of 2




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 CONOR JAMES HARRIS,                                  Case No.: 2:19-cv-01180-KJD-EJY

 8          Petitioner,
                                                                         ORDER
 9 v.

10 BRIAN WILLIAMS,

11          Respondent.

12

13         On April 3, 2020, this court granted Petitioner Harris’s motion asking the court to stay

14 this habeas proceeding under 28 U.S.C. § 2254 pending a decision from the Ninth Circuit on

15 whether he may file a successive petition. ECF No. 16. On June 26, 2020, Ninth Circuit entered

16 an order denying Harris’s application to for authorization to file a second or successive habeas

17 corpus petition in the district court. ECF No. 19-1 at 2-3. Now before the court for decision is his

18 motion to lift the stay. ECF No. 18. Respondents do not oppose Harris’s motion, but contend that

19 the court must dismiss his petition for lack of jurisdiction.

20         Without authorization from the court of appeals, this court is without jurisdiction to

21 consider Harris’s petition if it is a successive or second petition as contemplated by 28 U.S.C.

22 § 2244(b). See Burton v. Stewart, 549 U.S. 147, 153 (2007). In his motion for a stay, Harris

23 conceded that the authorization requirement imposed by § 2244(b)(3) applies to his current
           Case 2:19-cv-01180-KJD-EJY Document 23 Filed 10/29/20 Page 2 of 2




 1 petition. ECF No. 14 at 2-3. In addition, Harris has not filed a reply to respondents’ argument for

 2 dismissal. Consequently, Harris’s petition will be dismissed.

 3         IT IS THEREFORE ORDERED the petitioner’s motion to lift stay (ECF No. 18) is

 4 GRANTED.

 5         IT IS FURTHER ORDERED that the petition for writ of habeas corpus (ECF No. 6) is

 6 DISMISSED for lack of jurisdiction. The Clerk shall enter judgment accordingly and close this

 7 case.

 8         IT IS FURTHER ORDERED that a certificate of appealability is denied as reasonable

 9 jurists would not find it debatable whether dismissal of the petition is the correct ruling.

10         Dated: October 29, 2020

11                                                            _________________________________
                                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
